DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 10-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0011181 (Leung).
With regards to claim 1, Leung discloses a rotation sensing system comprising, as illustrated in Figures 1-16C (namely Figures 9,13), an apparatus 90,115 for sensing an angular rate of rotation (e.g. angular rate sensor as observed in  Figures 9,13) in the presence of linear movement; an enclosure 93,117A,117B (e.g. channels) for containing a fluid (e.g. streams of fluid; paragraphs [0067],[0077]); a heater 95A,95B,116 disposed within the enclosure in fluid communication with the fluid; a plurality of temperature detectors 92A,92B,118A,118B disposed within the enclosure in fluid communication with the heater and the fluid; the plurality of temperature detectors 92A,92B,118A,118B being arranged rotationally symmetrically about the heater 95A,95B,116 (e.g. If one rotates Figure 9 180O, it is rotationally symmetrical about the heater.  Also, if one if one rotates Figure 13 180O, it is rotationally symmetrical about the heater) such that a superposition of a plurality of differential-temperature indications produced by the plurality of temperature detectors is maximally sensitive to the rotation while 
With regards to claim 2, Leung further discloses the plurality of temperature detectors 92A,92B,118A,118B form a plurality of differential-temperature node-pairs operable to simultaneously produce the plurality of differential-temperature indications.  (See, paragraphs [0064] to [0068],[0072],[0079]).
With regards to claim 3, Leung further discloses the plurality of temperature detectors 92A,92B,118A,118B form a differential-temperature node-pair operable to sequentially produce each of the differential-temperature indication of the plurality of differential-temperature indications.  (See, paragraphs [0064] to [0068],[0072],[0073],[0079]).
With regards to claim 4, Leung further discloses the heater 95A,95B,116 and the plurality of temperature detectors 92A,92B,118A,118B form a gyroscopic unit; the apparatus comprising a plurality of the gyroscopic unit having an angular relationship (e.g. multiple angular rotation sensor; paragraphs [0078],[0081]; Figure 15).
With regards to claim 5, Leung further discloses the heater of each gyroscopic unit comprises a plurality of collinear heating elements 43A,43B,95A,95B; all the temperature detectors 46A,46B,92A,92B,118A,118B of the plurality of gyroscopic units together form a differential-temperature node-pair operable to sequentially produce each differential-temperature indication of the plurality of differential-temperature indications (paragraphs [0064] to [0068],[0072],[0073], [0078],[0079],[0081]).
With regards to claim 6, Leung further discloses the plurality of collinear heating elements 43A,43B,95A,95B comprises first and second heating elements associated with first and second differential-temperature 46A,46B,92A,92B,118A-11B indications of the plurality of differential-temperature indications, respectively.  (See, [0064] to [0068],[0072],[0073], [0078],[0079],[0081]; Figures 3,9).

With regards to claim 10, Leung further discloses the heater 116 is dimensioned for directionally uniform heating of the fluid.  (See, paragraph [0077]).
With regards to claims 11-17 and 20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1-7,10 and are rejected for the same reasons as set forth above.
With regards to claim 21, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0011181 (Leung) in view of U.S. Patent Application Publication 2002/0189349 (Ploechinger).
With regards to claim 8, Ploechinger does not discloses the angular relationship has an angular-relationship value defined by a full-circle angle divided by a number of the gyroscopic units.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the angular relationship has an angular-relationship value defined by a full-circle angle divided by a number of the gyroscopic units as suggested by Ploechinger to the system of Leung such that the sensors detect both the right-hand and the left-hand rotation whereby the sensitivity for a respective direction of rotation will be increased substantially by a higher number of measuring signals.  (See, paragraph [0061] of Ploechinger).
With regards to claim 18, the claim is directed to method claims and are commensurate in scope with the above apparatus claims 8 and are rejected for the same reasons as set forth above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0011181 (Leung) in view of U.S. Patent Application Publication 2011/005314 (Cai et al.).
With regards to claim 9, Leung does not disclose the enclosure comprises a plurality of enclosing partitions.
Cai et al. discloses a rotational motion gyroscope comprising, as illustrated in Figures 1-10, an apparatus 300 for sensing an angular rate of rotation in the presence of linear movement; an enclosure 102 for containing a fluid; a heater 206-1,206-2 disposed within the enclosure in fluid communication with the fluid; a plurality of temperature detectors 208-1,208-2,210-1,210-2 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the enclosure comprises a plurality of enclosing partitions as suggested by Cai et al. to the system of Leung to have the capability of detecting rotational movement and linear acceleration by providing compensation for linear acceleration without departing from the scope of the invention.  (See, paragraphs [0032] to [0040] of Cai et al.).
With regards to claim 19, the claim is directed to method claim and is commensurate in scope with the above apparatus claim 9 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861